Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

The pending claims 1-20 are presented for examination.

Claim Objections
Claims 2-7 and 9-20 are objected to because of the following informalities:  

All dependent claims should start with “The” instead of “A”/”An” in order to support proper antecedent basis. See MPEP § 2173.05(e).

Claim 15, it is suggested to have “executable code is executed by processor to perform”. 
Because “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990), see MPEP 2114.II.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 1-7 are method claims. A claimed process is surely patent-eligible under § 101 if: (1) it is tied to a particular machine or apparatus, or (2) it transforms a particular article into a different state or thing.  However, claims 1-7 fail to transform underlying subject matter to a different state or thing. Furthermore, the claims are not tied to another statutory class and can be performed without the use of a particular apparatus. For example, claim 1 recites “maintaining at the storage system a data structure…; using the data structure to determine specific files…; using the data structure to determine specific portions of the storage system…; and performing a snapshot of the specific files…”, but in no way is it clear as to how this is accomplished (i.e., accomplished by a particular machine).  In order to make the method claim a statutory subject matter, a hardware component (i.e. a processor) must be explicitly provided in the body of the claim to execute the steps in the method claim. As such, they fail to fall within a statutory category.
Claims 8-14 are product claims. A claimed process is surely patent-eligible under § 101 if: it is tied to a particular machine or apparatus.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 7-9, 14, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Veeraswamy et al. (U.S. Pat. No. 8,620,973) in view of Prahlad et al. (U.S. Pat. Pub. 2005/0187992).

Referring to claim 1, Veeraswamy et al. teaches a method of creating point-in-time versions of files for applications at a storage system, comprising: 
using the data structure to determine specific portions of the storage system corresponding to the specific files (The file attributes 112 also include an indirect block (IB) extent size 136 indicating the number of indirect blocks in each extent of indirect blocks that provide the file mapping metadata for the file 110. Each block pointer in the block pointer array 113 points to a respective extent of the indirect blocks, see Veeraswamy et al., Col. 9, lines 28-33); 
suspending writes to the specific portions (request to create the first snapshot 182 of the production file 181…suspends client read/write IO access to the production inode 183, see Veeraswamy et al., Col. 15, lines 8-11); 
completing previous writes to the specific portions following suspending writes (waits for any pending write access upon the production file to complete, see Veeraswamy et al., Col. 15, lines 11-12); and 
performing a snapshot of the specific files following completing previous writes (allocates an inode 184 for the snapshot, copies the contents of the production inode 183 to the snapshot inode 184, see Veeraswamy et al., Col. 15, lines 12-14).
However, Veeraswamy et al. does not explicitly teach 
maintaining at the storage system a data structure correlating each of a plurality of applications with files for each of the applications and correlating each of the files with portions of the data storage system; 
using the data structure to determine specific files for a particular one of the applications for which a point-in-time version is being created.
	Prahlad et al. teaches 
maintaining at the storage system a data structure correlating each of a plurality of applications with files for each of the applications and correlating each of the files with portions of the data storage system (The media agent index cache 110 may also track data that includes, but is not limited to, file names, sizes, creation dates, formats, application types, and other file-related information, see The media agent index cache 110 may also track data that includes, but is not limited to, file names, sizes, creation dates, formats, application types, and other file-related information, see Prahlad et al., Para. 41); 
using the data structure to determine specific files for a particular one of the applications for which a point-in-time version is being created (Index data provides the system with an efficient mechanism for locating user files during storage operations such as copying, performing snapshots and recovery, see Prahlad et al., Para. 41, The storage manager retrieves the file and folder information for changed data that is indexed by one or more snapshots for display. Once one or more files and/or folders are selected, step 502, the storage manager selects those snapshots that index the given version of the files and/or folders using the replication volume table, see Prahlad et al., Para. 60).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Veeraswamy et al., to have maintaining at the storage system a data structure correlating each of a plurality of applications with files for each of the applications and correlating each of the files with portions of the data storage system; using the data structure to determine specific files for a particular one of the applications for which a point-in-time version is being created, as taught by Prahlad et al., to overcome preventing restoration from the snapshot in the event that the information store fails, as both the snapshot and the information store become unavailable (Prahlad et al., Para. 21 and 22).

As to claim 2, Veeraswamy et al. teaches the portions of the data storage are extents (the allocation of a new indirect block to the production file for changing a block pointer is most likely to break up tl1e extents of indirect blocks in the production file, see Veeraswamy et al., Col. 2, lines 44-46).

As to claim 7, Veeraswamy et al. as modified teaches a host provides information to the storage system to correlate each of the plurality of applications with files and to correlate each of the files with the portions of the data storage system (The media agent index cache 110 may also track data that includes, but is not limited to, file names, sizes, creation dates, formats, application types, and other file-related information, see The media agent index cache 110 may also track data that includes, but is not limited to, file names, sizes, creation dates, formats, application types, and other file-related information, see Prahlad et al., Para. 41. The file attributes 112 also include an indirect block (IB) extent size 136 indicating the number of indirect blocks in each extent of indirect blocks that provide the file mapping metadata for the file 110. Each block pointer in the block pointer array 113 points to a respective extent of the indirect blocks, see Veeraswamy et al., Col. 9, lines 28-33).

Referring to claim 8, Veeraswamy et al. teaches a non-transitory computer readable medium (memory, see Veeraswamy et al., Col. 6, line 53) containing software that creates point-in-time versions of files for applications at a storage system, the software, which recites the corresponding limitations as set forth in claim 1 above; therefore, it is rejected under the same subject matter.

Claim 9 is rejected under the same rationale as stated in the claim 2 rejection.

Claim 14 is rejected under the same rationale as stated in the claim 7 rejection.

Referring to claim 15, Veeraswamy et al. teaches a storage system that creates point-in-time versions of files for applications, comprising: a processor (CPUs), see Veeraswamy et al., Col. 6, line 59); and a non-transitory computer readable medium (memory, see Veeraswamy et al., Col. 6, line 53) containing executable code , which recites the corresponding limitations as set forth in claim 1 above; therefore, it is rejected under the same subject matter.

Claim 20 is rejected under the same rationale as stated in the claim 7 rejection.

Claims 3, 4, 10, 11, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Veeraswamy et al. (U.S. Pat. No. 8,620,973) in view of Prahlad et al. (U.S. Pat. Pub. 2005/0187992) as applied to claims 1, 2, 7-9, 14, 15 and 20 above, and in further view of Murakami (U.S. Pat. Pub. 2010/0158222).

As to claim 3, Veeraswamy et al. as modified does not explicitly teach in response to an operation to open a file, the data structure is modified to associate the file being opened with an application that opened the file and to associate portions of the storage system to the file being opened.
However, Murakami teaches in response to an operation to open a file, the data structure is modified to associate the file being opened with an application that opened the file and to associate portions of the storage system to the file being opened (stores the date and time when each of the files is opened (hereinafter referred to as "access start time") in the access start time field, see Murakami, Para. 69, in addition to “maps the logical address space of the file to a storage address space of at least one data storage device such as a disk drive” from Veeraswamy et al., Col. 1, lines 25-27 to teach associate a file to portions of the storage system, and “index cache 110 may also track data that includes,…, application types, and other file-related information” from Prahlad et al., Para. 41).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Veeraswamy et al. as modified, to have in response to an operation to open a file, the data structure is modified to associate the file being opened with an application that opened the file and to associate portions of the storage system to the file being opened, as taught by Murakami, to have smooth and efficient communications can be achieved (Murakami, Para. 151).

As to claim 4, Veeraswamy et al. as modified does not explicitly teach in response to an operation to close a file, the data structure is modified to dissociate the file with previously-associates ones of the applications.
However, Murakami teaches in response to an operation to close a file, the data structure is modified to dissociate the file with previously-associates ones of the applications (the CPU 11 refers to the information output from the clock unit 18 and stores the date and time when each of the files is closed (the file operation was terminated) (hereinafter referred to as "access end time") in the access end time field, see Murakami, Para. 69).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Veeraswamy et al. as modified, to have in response to an operation to close a file, the data structure is modified to dissociate the file with previously-associates ones of the applications, as taught by Murakami, to have smooth and efficient communications can be achieved (Murakami, Para. 151).

Claim 10 is rejected under the same rationale as stated in the claim 3 rejection.

Claim 11 is rejected under the same rationale as stated in the claim 4 rejection.

Claim 16 is rejected under the same rationale as stated in the claim 3 rejection.

Claim 17 is rejected under the same rationale as stated in the claim 4 rejection.

Claims 5, 6, 12, 13, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Veeraswamy et al. (U.S. Pat. No. 8,620,973) in view of Prahlad et al. (U.S. Pat. Pub. 2005/0187992) as applied to claims 1, 2, 7-9, 14, 15 and 20 above, and in further view of Jain et al. (U.S. Pat. No. 7,627,574).

As to claim 5 Veeraswamy et al. as modified does not explicitly teach in response to an operation to read or write a file, the data structure is examined to determine if the file is associated with the application performing the read or write operation.
However, Jain et al. teaches teach in response to an operation to read or write a file, the data structure is examined to determine if the file is associated with the application performing the read or write operation (retrieve the corresponding state information using lookup mechanism 212… the generated state identification data is transmitted to the requestor of the file system operation, see Jain et al., Col. 8, lines 23-29, whether the file was opened for reading or writing, whether the open file has been modified, and whether reading or writing has been denied to any otl1er requestor other than the one which opened the open file, see Jain et al., Col. 10, lines 37-41).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Veeraswamy et al. as modified, to have teach in response to an operation to read or write a file, the data structure is examined to determine if the file is associated with the application performing the read or write operation, as taught by Jain et al., to allow the database server 122 to process stateful requests on files maintained in database 124. (Jain et al., Col. 4, lines 27-29).

As to claim 6, Veeraswamy et al. as modified teaches in response to a write operation (request from a requestor to perform a file system operation defined by a file system protocol on a resource, see Jain et al., Col. 28, lines 4-6) that changes portions of the data storage system that are associated with the file, the data structure is updated to reflect the portions of the data storage system that correspond to the file (the updated state information includes data specifying information about an open file, said information including one or more of:…data indicating whether the file was opened for reading or for writing, data indicating whether the open file has been modified, see Jain et al., Col. 29, lines 32-40).

Claim 12 is rejected under the same rationale as stated in the claim 5 rejection.

Claim 13 is rejected under the same rationale as stated in the claim 6 rejection.

Claim 18 is rejected under the same rationale as stated in the claim 5 rejection.

Claim 19 is rejected under the same rationale as stated in the claim 6 rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAU SHYA MENG whose telephone number is (571)270-1634. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAU SHYA MENG/Primary Examiner, Art Unit 2168